Opinion upon Motion fob a Rehearing in the Above Case.
(Filed June 1, 1897.)
STOCKBRIDGE, J.
Since the filing of the opinion in this ease on the 24th of April, an application has been made on behalf of certain of the defendants for a rehearing, and the Court has been favored in support of that motion with a strong and learned brief on the part of counsel presenting the motion.
A number of ground are assigned in support of the application. The one of Us pendens is one which was fully and elaborately presented at the time of the original argument and the brief filed presents nothing in addition to what was already before the Court and considered at the time of filing the original opinion, and so far as this is concerned my views remain the same as before expressed.
*656It is further insisted that the present bill should be dismissed, because of the' alleged failure to comply with the rule of Court and file with the bill the written authority of the next friend of the infant plaintiff. The bill is signed by the plaintiff herself and by “C. Cooper Clark, father and next friend.” This, it is true, is not a strict compliance with the rule, and if before answers filed and proof taken, the point had been presented, the Court would have required a strict compliance with the rule. But answers were filed, the necessary guardians ad litem appointed, their answers filed, proof taken and the cause proceeded to hearing, and by their every act the defendants waived any advantage that might have accrued to them by reason of the noncompliance with the rule, and cannot now be heard to invoke it.
But the important point of the present motion, important because not argued by the defendants at the original hearing, although requested so to be by the Court, is that which relates to the question of what is a partition, and can it or not be gratified by a valuation of an entire estate, and the setting aside to one person of his or her aliquot share, based on such valuation, retaining the balance of the estate intact for all of the other tenants in common, adults and infants. It is urged that the language of the Court of Appeals in the case of Dugan vs. The Mayor and City Council of Baltimore, followed in the opinion of this Court, has no application to a case like the present. It is true that the facts of the two cases are not identical, but the principles there laid down were general and just as applicable to this case as to that. The Court did not in that case lay down any new doctrine in this State, but only gave a fuller expression to the principle previously applied in the case of Brendel vs. Klopp, 69 Md. 1. Nor does an examination of the cases cited in support of the present motion alter my view. ■
The case of Abbott vs. Berry, 46 N. H. 369, was the construction of a statute which in terms, provided for the setting off of the aliquot share of an individual tenant in common, making the application, an entirely dissimilar provision from anything upon our statute books. In the other cases cited, the complaint alleged the susceptibility of partition of the property., while here the allegation is that the property is insusceptible of partition; in those cases there appears to to have been the unanimous consent of all parties to the proceeding, agreeing to the excision of one share, while here the plaintiff rests upon her express statutory rights, and demands a sale of the whole estate as the means of determining the quantum of her share; the authorities adduced seem to relate to proceedings where all the xiarties were of age, competent to enter into such agreement as they saw fit, regarding their common property, while in this case there are a large number of infants who may be seriously affected, and with no power to agree, nor is their any one legally competent on their behalf to assent to any allotment of an aliquot share, or the joinder in one of a number of other shares. This case does not therefore seem to come within the line of the reasoning in the cases cited, and the Court, has no option but to carry out the law, as it has been declared to be in this State, and refuse the motion and decree the sale of the entire property. Inasmuch, however, as no sale can be validly made till all persons in esse and in any manner interested in the property shall be parties to the cause, and as the Court understands that there are one or two infants interested who have not yet been made parties, the decree will not be signed until all proper additional parties shall have been brought in.